             Case 1:19-cv-01197 Document 1 Filed 04/24/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


FRANK LLP                            )
370 Lexington Ave., Suite 1706       )
New York, N.Y. 10017,                )
                                     )
       Plaintiff,                    )                    Civ. No. 1:19-cv-01197
                                     )
       v.                            )
                                     )
CONSUMER FINANCIAL                   )
PROTECTION BUREAU                    )
1700 G St., N.W.                     )
Washington, D.C. 20552,              )
                                     )
       Defendant.                    )
 ___________________________________ )

                                          COMPLAINT

       Plaintiff Frank LLP brings this action against Defendant Consumer Financial Protection

Bureau (“CFPB”) to compel compliance with the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA”). Plaintiff alleges as follows:

                                JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                            PARTIES

       3.      Plaintiff Frank LLP is a law firm that is registered as a limited liability partnership

under the laws of the State of New York and whose address is 370 Lexington Avenue, Suite 1706,

New York, N.Y. 10017. Plaintiff’s law practice focuses on plaintiffs’ litigation, particularly,
              Case 1:19-cv-01197 Document 1 Filed 04/24/19 Page 2 of 9



representing consumers who have been economically harmed by large corporations’ unlawful

actions.

       4.      Defendant CFPB is an agency of the United States Government, and is thus an

“agency” for the purposes of 5 U.S.C. § 552(f)(1). The CFPB is headquartered at 1700 G Street,

N.W., Washington, D.C. 20552. The CFPB has possession, custody, and control of records to

which Plaintiff seeks access.

                                          BACKGROUND

       5.      Plaintiff serves as plaintiffs’ counsel in two consolidated civil actions brought on

behalf of proposed classes of consumers against, among others, National Collegiate Student Loan

Trust 2004-2, National Collegiate Student Loan Trust 2006-4, National Collegiate Student Loan

Trust 2007-2, and National Collegiate Student Loan Trust 2007-3 (together, the “Trusts”), for

wrongful debt-collection practices. Bifulco et al. v. National Collegiate Student Loan Trust 2004-

2 et al., No. 1:18-cv-07692-PGG (S.D.N.Y.); Michelo et al. v. National Collegiate Student Loan

Trust 2007-2 et al., No. 1:18-cv-01781-PGG (S.D.N.Y.).

       6.      The Trusts are among the fifteen National Collegiate Student Loan Trusts

(collectively, “National Collegiate”). National Collegiate are the ultimate owners of bundles of

student loan debt following a complex securitization process. These debt-bundles now total at

least $12 billion, with at least $5 billion now classed as in default.

       7.      Among the allegations in Bifulco and Michelo is that the defendants in those

actions—the Trusts, along with (1) the national debt-collection coordinator Transworld Systems,

Inc. (“Transworld”) (in its own right and as successor to NCO Financial Systems, Inc. (“NCO”),

now doing business as EGS Financial Care Inc. (“EGS”)), and (2) an outside law firm that has

represented National Collegiate trusts in debt-collection lawsuits against New York residents—




                                                   2
             Case 1:19-cv-01197 Document 1 Filed 04/24/19 Page 3 of 9



submitted affidavits falsely attesting to personal knowledge and review of valid proof of

consumers’ indebtedness. In fact, the affiants who swore out these boilerplate affidavits had

robosigned them, without reviewing any such evidence.

       8.      These materially misleading affidavits were submitted in state-court debt-collection

lawsuits in furtherance of National Collegiate, Transworld, and their attorneys’ goal of procuring

judgments against consumers to which no National Collegiate trust was entitled. Among the

claims in Bifulco and Michelo is that such misconduct violated the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). 1

       9.      The claims and allegations in Bifulco and Michelo reflect findings of law and fact

that the CFPB asserted in administrative actions against both National Collegiate and Transworld

for wrongful debt-collection activities from at least November 2012 and onward. See Compl.

¶¶ 52–57, Consumer Fin. Prot. Bureau v. Nat’l Collegiate Master Student Loan Trust et al., No.

1:17-cv-01323-UNA (D. Del. Sept. 18, 2017) (Dkt. No. 1) (“NCSLT Complaint”), available at

https://files.consumerfinance.gov/f/documents/201709_cfpb_national-collegiate-student-loan-

trusts_complaint.pdf. 2




1
  See Class Action Compl. ¶¶ 11–15, 37–39, 59, 76–80, 85, 108–112, 117, 137–141, 146, 162,
173, Bifulco, No. 1:18-cv-07692-PGG (S.D.N.Y. Aug. 23, 2018), ECF No. 1; Am. Class Action
Compl. ¶¶ 12–16, 39, 100–104, 109, 134–138, 143, 165, Michelo, No. 1:18-cv-01781-PGG
(S.D.N.Y. Sept. 14, 2018), ECF No. 60.
2
  See also: Prop. Consent J., Consumer Fin. Prot. Bureau v. Nat’l Collegiate Master Student
Loan Trust et al., No. 1:17-cv-01323 (D. Del. Sept. 18, 2017) (Dkt. No. 3-1) (“NCSLT Consent
Judgment”), available at https://files.consumerfinance.gov/f/documents/201709_cfpb_national-
collegiate-student-loan-trusts_proposed-consent-judgment.pdf; and
               Consent Ord., In re Transworld Sys., Inc., Admin. Proc. No. 2017-CFPB-0018
(Consumer Fin. Prot. Bureau Sept. 18, 2017) (“Transworld Consent Order”), available at
https://files.consumerfinance.gov/f/documents/201709_cfpb_transworld-systems_consent-
order.pdf.


                                                3
             Case 1:19-cv-01197 Document 1 Filed 04/24/19 Page 4 of 9



       10.     As of the date of this pleading, the district court overseeing both Bifulco and

Michelo has preliminarily concluded that the plaintiffs’ claims as alleged have merit as a matter of

law, and ordered discovery to proceed while the court considers the defendants’ Rule 12 motions.

See Conf. Tr. at 7:23–23:21, Michelo, No. 18-cv-1781-PGG (S.D.N.Y. June 21, 2018); see also

Bifulco-Michelo Consol. Am. Civ. Case Mgmt. Plan & Sched. Ord., (S.D.N.Y. Nov. 29, 2018)

(ECF No. 74 on Michelo docket; ECF No. 35 on Bifulco docket). The district court’s Rule 12

decision remains pending, and the parties are proceeding with discovery.

       11.     Records and information in the CFPB’s possession that pertain to the CFPB’s

findings against National Collegiate and Transworld, and their state-court attorneys, constitute

evidence that would greatly strengthen the claims of the plaintiffs and putative classes in Bifulco

and Michelo. Plaintiff seeks documents underpinning the CFPB’s findings of fact.

                            OVERVIEW OF THIS FOIA ACTION

       12.     Plaintiff filed a FOIA request with the CFPB seeking access to documents in the

CFPB’s possession that pertain to findings by the CFPB that mirror allegations made by Plaintiff

on behalf of the plaintiffs and putative classes in Bifulco and Michelo.

       13.     The CFPB has repeatedly refused to provide Plaintiff with access to any of the

documents responsive to Plaintiff’s FOIA request (or to any portions thereof). The CFPB has

failed to state any valid basis in fact or law for its decision to withhold these records, and has

ignored its obligation to conduct a segregability review of these records.

       14.     Plaintiff, having exhausted all administrative remedies, now files this complaint.

                                   STATEMENT OF FACTS

       15.     On September 19, 2018 Plaintiff submitted a FOIA request to the CFPB (the

“Request”) seeking, among other things, access to the records and information reflected in the




                                                 4
               Case 1:19-cv-01197 Document 1 Filed 04/24/19 Page 5 of 9



findings of fact set forth in the NCSLT Complaint, the NCSLT Consent Judgment, and the

Transworld Consent Order. 3

         16.     The Request identified such documents as including, but not necessarily limited to,

transcripts of any investigation-hearing testimony by nine individuals. These nine individuals (the

“Affiants”) 4 had signed or notarized state-court affidavits against plaintiffs in Bifulco and Michelo.

         17.     Following discussions between Plaintiff and the CFPB, Plaintiff agreed on

November 29, 2018 to narrow the Request such that it seeks only the transcripts of investigation-

hearing testimony by the Affiants.

         18.     In a letter dated December 3, 2018 (“Denial”), the CFPB denied Plaintiff’s Request,

arguing that the FOIA exemptions codified at 5 U.S.C. § 552(b)(4) (“Exemption 4”), 5 U.S.C.

§ 552(b)(7)(A) (“Exemption 7(A)”), and 5 U.S.C. § 552(b)(7)(E) (“Exemption 7(E)”) allow the

CFPB to withhold the records and information responsive to the Request. 5

         19.     The Denial paraphrased the statutory language comprising these exemptions, and

provided a generalized overview of how courts tend to interpret them, but did not provide the

required detailed justification identifying why any of these exemptions is relevant and correlating

those reasons with the particular parts of the withheld documents to which any applies.




3
    Plaintiff’s Request is annexed hereto as Exhibit A.
4
   The Affiants are: Chandra Alphabet, Francesca Giampiccolo, Kristian Knochel. James
Cummins, Dudley Turner, Danielle Gray, Colleen Morgan, Jonathan Boyd, and Demetrius Cyrus
Nickens. According to documents previously made public by the CFPB, some or all of the Affiants
have been required to testify to the CFPB in response to civil investigative demands issued
pursuant to the CFPB’s subpoena powers.
5
 The CFPB’s Denial is annexed hereto as Exhibit B. The Denial designated the Request as CFPB
FOIA Request No. 2018-0782-F.


                                                  5
               Case 1:19-cv-01197 Document 1 Filed 04/24/19 Page 6 of 9



         20.     In a letter dated December 21, 2018 (“Appeal”), 6 Plaintiff appealed the CFPB’s

denial of the Request. The Appeal explained why (1) the requested records and information could

not possibly be “commercial” or “confidential” for purposes of Exemption 4, (2) disclosure thereof

could not possibly “interfere with [CFPB] enforcement proceedings” for the purposes of

Exemption 7(A), and (3) disclosure thereof could not possibly “increase the risk that a law will be

violated or that past violators will escape legal consequences” for the purposes of Exemption 7(E).

         21.     Plaintiff’s Appeal also called attention to the fact that, even assuming that any of

the invoked exemptions applied to certain of the documents responsive to Plaintiff’s request (or to

portions thereof), the CFPB had neglected its obligation under 5 U.S.C. § 552(b) to identify and

segregate the exemptible information, and produce the information to which none of these

exemptions applies.

         22.     In a final appellate determination letter dated January 24, 2019 and signed by CFPB

Assistant General Counsel Steven Y. Bressler (“Final Appellate Determination”), 7 the CFPB

denied the Appeal, invoking only Exemptions 7(A) and 7(E). 8 As to segregability, Mr. Bressler

stated that “the non-exempt factual portions of the [transcripts] are relatively small and inextricably

intertwined with the exempt portions.”

         23.     The Final Appellate Determination apprised Plaintiff of its right to seek judicial

review in this District as to the CFPB’s treatment of the Request. Plaintiff has exhausted all

available administrative remedies with regard to the Request.




6
    Plaintiff’s Appeal is annexed hereto as Exhibit C.
7
    The CFPB’s Final Appellate Determination is annexed hereto as Exhibit D.
8
    The Final Appellate Determination did not discuss the applicability of Exemption 4.


                                                  6
               Case 1:19-cv-01197 Document 1 Filed 04/24/19 Page 7 of 9



        24.     Contrary to the CFPB’s assertions, neither Exemption 7(A) nor Exemption 7(E)

permits the CFPB to withhold, in full or in part, the records and information responsive to the

Request.

                                            COUNT I
                               (Violation of FOIA, 5 U.S.C. § 552)
                                   (Withholding Of Records)

        25.     Plaintiff repeats, realleges, and reincorporates all paragraphs above as though fully

set forth herein.

        26.     The CFPB, an agency subject to FOIA pursuant to 5 U.S.C. § 552(f)(1), is

unlawfully withholding records requested by Plaintiff pursuant to FOIA.

        27.     The CFPB has asserted no lawful or factual basis for withholding the records

responsive to Plaintiff’s Request.

        28.     Even assuming that certain records responsive to Plaintiff’s Request (or portions

thereof) are subject to the exemptions cited by the CFPB in denying the Request, the CFPB has

neglected its obligation under 5 U.S.C. § 552(b) to segregate the exemptible information and

produce the non-exempt information.

        29.     Plaintiff has exhausted all administrative remedies with regard to the CFPB’s

unlawful withholding of the records responsive to the Request.

        30.     Plaintiff is being irreparably harmed by reason of the CFPB’s unlawful withholding

of the records responsive to Plaintiff’s Request, and will continue to be irreparably harmed unless

the CFPB is compelled to comply with its obligations under FOIA. Specifically, lack of access to

these records hinders Plaintiff’s ability to represent the plaintiffs and putative classes in Bifulco

and Michelo.




                                                  7
               Case 1:19-cv-01197 Document 1 Filed 04/24/19 Page 8 of 9



                                    REQUEST FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Court:

          a.     Expedite this proceeding as provided for in 28 U.S.C. § 1657;

          b.     Declare that the records responsive to Plaintiff’s Request must be disclosed by the

CFPB pursuant to 5 U.S.C. § 552, or, in the alternative, conduct an in camera segregability review

of these records and order disclosed any non-exempt records (or portions of records);

          c.     Enjoin the CFPB from continuing to withhold any and all non-exempt records (or

portions of records) responsive to Plaintiff’s Request;

          d.     Order the CFPB to produce a “Vaughn index” 9 of any and all records responsive to

Plaintiff’s Request that have been withheld by the CFPB under a claim of exemption;

          e.     Grant Plaintiff an award of attorney fees and other litigation costs reasonably

incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E) or any other applicable law; and

          f.     Grant Plaintiff such other and further relief as this Court might deem just and

proper.




9
    See Vaughn v. Rosen, 484 F.2d 820, 827–28 (D.C. Cir. 1973).


                                                  8
            Case 1:19-cv-01197 Document 1 Filed 04/24/19 Page 9 of 9



Dated: April 24, 2019                           Respectfully submitted,

                                                       /s/ Gregory A. Frank
                                                       Gregory A. Frank
                                                       (D.C. Bar No. NY0216)
                                                       Frank LLP
                                                       370 Lexington Ave.
                                                       Suite 1706
                                                       New York, NY 10017
                                                       (212) 682.1853
                                                       gfrank@frankllp.com

                                                       Counsel for Plaintiff




                                       9
